DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE filed 11/18/2020.

	Claims 1-13, 15, 16, 19-23 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15, 16, 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 12 have been amendment to recite “wherein the composition is free of mica”. It has been held that “Any negative limitation or exclusionary proviso must have basis in the original disclosure.” See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).   In In re Johnson, the court noted that any negative limitation or exclusionary proviso must have basis in the original disclosure. Only if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. In the present case, while applicants disclosed alternative elements to “mica”, however, applicants did not exclude mica from the composition and did not disclose composition free of mica with sufficient specificity. Therefore, the negative limitation/exclusionary proviso does not have basis in the original disclosure of composition free of mica with sufficient specificity, and the alternative elements were not positively recited in the specification as alternative to mica if mica is excluded, they are generically listed and disclosed. Applicants can claim the alternative elements without Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff'd mem., 738 F.2d 453 (Fed. Cir. 1984).  Any claim containing a negative limitation, which does not have basis in the original disclosure, should be rejected under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement. In Purdue Pharma LP v Faulding, Inc., 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000), the court noted that with respect to In re Ruschig, 371 F.2d 990, 154 USPQ 118 (CCPA 1967), “Ruschig makes clear that one cannot disclose a forest in the original application, and then later pick out a tree of the forest and say, “here is my invention”. In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.” Purdue is relevant in this case, because the Applicants disclosed a genus (“a forest”) in the original application, then later picked out two specific compounds (“a tree of the forest”), and are now saying, “here is my invention”. In order to satisfy the written description requirement, according to Purdue, the Applicants must disclose the specific compounds in the originally filed disclosure.”  (See (56 USPQ2D 1481). More from Purdue: The case of In re Ruschig, 379 F.2d 990, 154 USPQ 118 (CCPA 1967), is instructive here (see page 1487). The claim at issue in that case was directed to a single compound. The appellants argued that, although the compound itself was not disclosed, one skilled in the art would find support for the claimed compound in the general disclosure of the Ruschig court rejected that argument, stating: [i]t is an old custom in the woods to mark trails by making blaze marks on the trees. It is of no help in finding a trail or in finding one's way through the woods where the trails have disappeared-or have not yet been made, which is more like the case here-to be confronted simply by a large number of unmarked trees. We are looking for blaze marks, which single out particular trees. We see none.  Id. at 994-95, 154 USPQ at 122.
Further, applicants do not point to the positive support for “composition free of mica”. If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any amendment made to the claims can be found. 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The  See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-13, 15, 16, 19-23 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over any of Aliano et al. (US 2007/0166247) or McDermott et al. (US 2011/0129431), each in view of Vatter et al. (US 2002/0028223), all references are of record.

Applicants’ claims
Claim 1 is directed to a matte lip composition comprising at least one siloxysilicate resin in an amount of from about 7% to about 15% by weight, at least one polyorganosiloxane copolymer in an amount of from about 4.5% to about 10% by weight, at least one lipophilic silica in an amount of from about 1.0% to about 1.5% by weight, at least one non-lipophilic filler in an amount of greater than 0% to about 3.5% by weight, wherein the non-lipophilic filler is selected from the group consisting of silica kaolin, polyamide powders, polyalanine powders, polyethylene powders, tetrafluoroethylene polymer powders. and mixtures thereof, and at least one nonvolatile hydrocarbon oil in an amount of greater than 0% to about 3.5% by weight, all weights being based on the total weight of the composition, wherein the composition is free of mica.

Claim 12 is directed to a matte lip composition comprising at least one siloxysilicate resin in an amount of from about 10% to about 14% by weight, at least one  nylon-611/dimethicone in an amount of from about 6.5% to about 10% by weight, silica silylate in an amount of from about 1% to about 1.5% by weight, at least one non-lipophilic filler in an amount of from about 1% to about 2% by weight, wherein the non-lipophilic filler is selected from the group consisting of silica, 

Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Aliano teach a structured color cosmetic composition comprising water, a phenyl-substituted silicone and particulates, and a method for improving moisturization and hydration of lips by applying such a composition (abstract). Structuring agents include silicones and silicone polyamide (¶¶ 0028 and 0041). Nylon-611/dimethicone copolymer (polyorganosiloxane copolymer) specifically is taught (¶ 0051). Suggested ranges of structuring agent range from about 0.01-65%, preferably about 0.05-50%, more preferably about 0.1-45% by weight of the total composition (¶ 0028) which overlaps with the instantly claimed ranges for polyorganosiloxane copolymer. The composition may comprise mixtures of pigments and powders, suitable ranges include about 0.01-75% pigment and 0.1-75% powder, such weights by weight of the total composition (¶ 0054). Pigments and powders include kaolin, silica and nylon (polyamide), all claimed as non-lipophilic fillers (¶¶ 0055, 0056). Silica silylate (lipophilic silica), specifically is taught (¶ 0056). The percentage of powder overlaps with the instantly claimed ranges for lipophilic silica. Silica silylate is also taught as a structuring agent (¶¶ 0033-0034) with suitable amounts of structuring agents taught as from about 0.01-65%, preferably about 0.05-50%, more preferably about 0.1-45% by weight of the total composition (¶ 0028). Silicone film forming polymers (¶ 0123) include trimethylsiloxysilicate (siloxysilicate resin) (¶¶ 00138-00139).  Suggested ranges for the film forming polymers 
McDermott teaches transfer resistant anhydrous cosmetic composition, e.g. lipstick, which may also be pliable and/or comfortable to wear upon application to a keratinous substrate, comprising polyorganosiloxane, film forming agent, lipophilic silica, non-lipophilic substance, coloring agent, volatile substance, and non-volatile hydrocarbon (abstract; ¶¶ 0002, 0007-0009, 0034; example 1; claims 1-3). The composition has improved cosmetic properties such as, for example, improved long wear, transfer resistance and/or waterproof properties. The compositions may also possess improved feel upon application (for example, more comfortable deposit), flexibility, wearability, drying time and/or retention as well as reduced tackiness and/or migration over time (¶ 0013). Example of polyorganosiloxane is Nylon-611/dimethicone copolymer in amount from 1-50% of the composition, and most preferably from 5-20% of the total weight of the composition (¶¶ 0034, 0194, example 1). The film forming agent includes trimethylsiloxysilicates present in an amount of 0.1-30% and preferably 2-20% relative to the total weight of the composition (¶¶ 0235, 0236, example 1; claims 
 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP 2141.02) 
	While each of Aliano and McDermott teaches all the claimed elements of the claimed composition and overlapping amounts of each ingredient, however, the references do not teach a single embodiment with all the claimed ingredients. As such, the instant prior art does not appear to provide sufficient specificity, i.e., involves “picking and choosing” to give rise to anticipation. See, Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect.... the combination is obvious”. KSRv. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have obvious to have selected the various combinations of features claimed from within the prior art disclosure, specifically polyorganosiloxane 
 	Vatter teaches an anhydrous skin treatment composition (abstract). The reference teaches transfer resistant lipstick is applied to the lips to provide color, moisturization and improved skin feel (¶ 0226). The composition comprises spherical particles that provide shine control to the composition including silica (¶¶ 0109-0118). Preferred spherical particles include…spherical particles of polyamide and more specifically Nylon 12, especially such as those sold by Atochem under the name Orgasol 2002D Nat C05 (¶ 0122) which applicants used to practice the present invention in paragraph [0059] of the published application. The particles have size greater than 10 micron (¶ 0121). Preferably the spherical particles are present at a concentration of from about 0% to about 40% in the composition (¶ 0123). Examples XIII and XV contain 1% and 2% Nylon 12, respectively. the composition taught by the reference comprises non-volatile hydrocarbon in amount of 1-15% and preferably in amount less than 10%. Polybutene is taught (¶¶ 0092, 0155).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to provide composition taught by any of Aliano or McDermott comprising polyorganosiloxane, siloxysilicate, lipophilic 
Therefore, each of Aliano and McDermott combined with Vatter, teach all the claimed ingredients as claimed by claims 1 and 12.
Regarding the amounts of the ingredients claimed by claims 1 and 12, the cited references teaches amount overlapping to the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Further, routine optimization is prima facie obvious and within the purview of one of ordinary skill in the art. It has been further held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Meals Corp. of America v. Banner, 778 F2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Regarding the composition is matte as claimed, it is noticed that this limitation occurs in the permeable, and has not been given patentable weight. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Further, the “matte composition” is a property of the composition and it is expected from the composition taught by the cited references that teach all the elements of the composition in the claimed amounts, and expected to provide the same properties, specifically Vatter teaches polyamide provides shine control, i.e. matte appearance, to cosmetics including lip compositions.     
Regarding the limitation of “wherein the composition is free of mica” as claimed by claims 1 and 12, it is noted that Aliano teaches silica, nylon and kaolin as alternative to mica, McDermott teaches hydrophilic silica, and Vatter teaches nylon. The cited references suggests composition free of mica. 
Regarding volatile solvents claimed by claims 2 and 13, both Aliano and McDermott teach volatile oils and volatile alcohols, all read on volatile solvents. 
Regarding the gloss values claimed by claims 3, 4, 15, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to formulate a matte composition with a gloss value within the ranges found in the instantly claimed invention since Vatter teaches matte lipstick compositions obtained by adding mica. Each of the examples in the instant specification comprising a combination of trimethylsiloxysilicate and Nylon-611/dimethicone copolymer had a shine value of 0.1 including inventive compositions A-F and comparative examples 1-4. Both of these components are already rendered obvious by the teachings of Aliano and 
Regarding trimethylsiloxysilicate claimed by claims 5 and 16, it is taught by both Aliano and McDermott. 
Regarding nylon—611/dimethicone claimed by claims 6 and 12, it is taught by both Aliano and McDermott.
Regarding silica silylate claimed by claims 7, 12 and 23, it is taught by both Aliano and McDermott.
Regarding the claimed property of the polyamide powder as claimed by claims 8 and 19, Vatter teaches Orgasol 2002D Nat C05 that are the same particles recited in the instant specification paragraph [0059] of the published application and would, therefore, have the same particle size, surface area, density and melting point. Claimed particle sizes are taught by Vatter that teaches greater than 10 micron. 
Regarding polybutene claimed by claims 10 and 20, Aliano McDermott and Vatter all teach polybutene in lip composition.
Regarding claim 11 that the composition is applied to lips, all the cited references are directed to lip composition that provide advantages to the lip, therefore are eventually applied to the lips to achieve these advantages.
Regarding mica and silica claimed by claims 21 and 22, Aliano teaches silica and kaolin, and McDermott teaches hydrophilic silica. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/24/2020 have been fully considered but they are not persuasive. 
Applicants argue that the Office Action relied heavily upon the asserted art’s disclosure of mica to support the obviousness rejections. For example, the Office Action (at 5) relies upon examples 1 and 2 in Aliano containing mica: “colorants. Volatile oils are taught (f 0087) which constitutes a volatile solvent”. Examples 1 and 2 contains mica, i.e. non-lipophilic fillers, in an amount up to 2%.

In response to this argument, this is argument is moot in view of modifying the rejection based on the amendment. It is further argued that paragraph [0056] of Aliano does not only teach mica, rather the reference teaches other alternative to mica used as particulate matter in the composition, e.g. silica, kaolin (clay) and nylon. While Aliano exemplified mica, the other particulates cannot be ignored. Further the reference teaches broad range of particulate from 0.1-75% to choose from  paragraph [0054]. One having ordinary skill in the art would have determined the amount of the particulate based on the desired properties of the final composition. In any event, the claimed amount is taught by Vatter that teaches and prefers 1% and 2% Nylon 12. The use of In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).

Applicants argue that Yoo teach matte lip cosmetic composition comprises mica powder that provides matte lipstick that is not stiff, does not shrink, and have moisturizing power and excellent feeling. Mica is present in amount of 5-10% of the composition (page 2 of the machine translation). In stark contrast, the invention compositions do not contain mica as functioning non-lipophilic fillers. At any rate, nothing in this art would lead one of ordinary skill in the art to the identified non-lipophilic fillers of the invention compositions. The asserted combination of Aliano and Yoo would not lead to the inventive compositions. In fact, exactly the opposite would happen - the asserted rejection would result in a mica-containing compositions.

In response to this argument, it is noted that Yoo is no longer relied upon for construing the rejection. For completeness of record, it is argued that Yoo at page 2 of the translation teaches matte effect of the lip stick is not only due to mica, but rather is due to combination of both mica powder and nylon-12 powder (polyamine powder). The examiner is now relying on Vatter that teaches polyamide powder as shine control agents without the need of mica. While not necessary, Vatter exemplifies compositions comprising polyamine powder without mica, e.g. examples XIII and XV. Therefore, the combination of Aliano with Vatter clearly teach composition comprising nylon powder, and does not necessary comprise mica, as instantly claimed. 

Applicants disagree with the examiner on relying on pars. 205-210 in McDermott for teaching the 

In response to this argument, applicants’ attention is directed to the scope of the present claims that are directed to a composition comprising non-lipophilic silica, i.e. hydrophilic silica, which is clearly taught by McDermott at paragraph [0207] including silica as claimed. While the reference used silica as thickening agent, the intended use of individual ingredients of the composition does not impart patentability to the claims. The same compound would provide the same effect in the composition since materials and their properties are inseparable. Regarding McDermott uses wax for reduction of gloss, it is argued that the present claims’ language does not exclude the presence of wax. The ingredients is responsible of reduction of gloss is not particularly claimed, and it does not distinguish the product claims. Gloss and shine reduction is taught by Vatter and nylon-12 is claimed as one of the ingredients responsible for this effect. Note that Yoo is no longer relied upon, and combination of McDermott with Vatter teaches the instantly claimed non-lipophilic fillers in the claimed amounts, as set forth in this office action.  

Applicants argue that Vatter cited for disclosure related solely to subject matter of dependent claims, cannot compensate for the deficiencies in the rejections noted above. Nothing in Vatter would motivate one of ordinary skill in the art to make a composition (1) without mica as a lipophilic filler and/or (2) having the non-lipophilic fillers of the invention compositions.

In response to this argument, it is noted that Vatter is currently relied upon for teaching the claimed polyamide powder as non-lipophilic filler in cosmetic composition, including lip composition. (1) Vatter does not use mica in all taught compositions, and 

Applicants argue that Aliano over a span of 30 paragraphs, identifies a laundry list of structuring agents and particulates that can optionally be added to its compositions. Aliano states that such agents can optionally be added in an amount of up to 65% (structuring agent) or 95% (particulate). This type of disclosure cannot lead one of ordinary skill in the art to a small, specific range (1-1.5%) of specific ingredients (lipophilic silica, in particular silylated silica). To assert that such a broad disclosure of both types and amounts of optional compounds would lead one of ordinary skill in the art to the narrow selection of specified compounds in a narrow range required in the claims can only be made with hindsight - nothing in Aliano would focus one of ordinary skill in the art on the specifics required in this element of the claimed invention.

In response to this argument, it had been decided by Courts that the indiscriminate election of "some" from among "many" is considered prima facie obvious. In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004). The court found motivation to combine the Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that “an express written motivation to combine must appear in prior art references….” Id. at 1276, 69 USPQ2d at 1690.
While Aliano list many particulate to choose from, Vatter provided motivation to use polyamide nylon particulate and suggests narrower amount. Combination of the cited references would lead one of ordinary skill in the art to the narrow selection of specified compounds in a narrow range as required by instant claims. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case the examiner relied on what was known in the art before the effective filing date of the present invention to construe the rejection, and did not rely on hind sight reasoning of applicant’s disclosure as applicants assert. Further, one having ordinary skill in the art would have determined the amount of silylated silica from within that taught by the prior art based on the intended use. Note applicants failed to show unexpected results obtained from the claimed amounts.

Applicants argue that the claimed invention also requires additional specificity that Aliano does not teach or suggest. In addition to requiring lipophilic silica in the minimal, narrow range identified, the present invention affirmatively requires the presence of two additional ingredients in minimal 

In response to this argument, it is noted that that Aliano teaches non-lipophilic filler in a range of 0.1-70%%, and McDermott teaches 1-50%. Spherical particles present at a concentration of from about 0% to about 40% taught by Vatter. Examples XIII and XV of Vatter teach 1% and 2%, respectively, of non-lipophilic filler, e.g. Nylon-12. Organic hydrocarbon oil including polybutene (non-volatile hydrocarbon oil) is taught by Aliano in amount of 1-60% and further taught by McDermott in amount of 1-50%, that overlaps with the claimed amount. Vatter teaches non-volatile hydrocarbon in amount of 1-15% and polybutene in amount less than 10%. One having ordinary skill in the art would have determined the amount of non-lipophilic filler and polybutene according to the desired property of the composition. In light of the teachings of the cited references, the claimed amount would be achieved. Therefore, the additional components of the instant composition are also additional components of the cited references and can be present in small amounts as claimed. The cited references teach siloxysilicate resin and polyorganosiloxane copolymer in the claimed amount. 
Further, regarding the claimed amounts of the above ingredients, the amount taught by the cited references overlaps with the claimed amount. Therefore, the amounts and corresponding ratio overlaps with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir.1990). Determining the optimal concentration of each ingredient is deemed to be routine and well within the skill In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235 (CCPS 1955).” The results applicants obtained, such as stability, would have been expected from the prior art because the cited references suggest all the components of the instant composition comprising overlapping amounts, and any properties applicant achieved of the instant composition would be an intrinsic property. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).

Applicants argue that as demonstrated by the invention examples and comparative examples in the present application, having all three ingredients present in minimal amounts, in addition to specific amounts of siloxysilicate resin and polyorganosiloxane copolymer, results in compositions having improved properties, including stability (lack of separation) which is highlighted by the lack of stability in the comparative examples, as well as improved tack properties which is highlighted by the increased tack in compositions A-B. Thus, the examples demonstrate that affirmatively having the required ingredients in the required amounts yields compositions having improved stability and/or tack properties. This result is nowhere taught, suggested or recognized as being related to the presence of the required amounts of the required ingredients in Aliano. It cannot teach or suggest the present invention.

In response to this argument, it is argued that examples A-B that applicants saying to possess better properties comprises 0.5% siloxysilicate, 10% polyorganosiloxane and 0.5% silylated silica which are the three essential components while comparative examples contain 0.5% siloxysilicate, 2%, 7.4% or 4.7% polyorganosiloxane and either 0% or 0.5% silylated silica, and also comparative examples 1 and 2 do not contain trimethylsiloxysilicate and no Nylon-12. Comparative Therefore it is not clear which ingredients responsible for better tack and stability due to presence of many variables in the inventive and comparative compositions. It is not clear if lack of separation and increased tack are due to the specific claimed required ingredients because optional ingredients also vary in inventive composition and comparative compositions. The prior art suggested amounts overlapping with the claimed amount of all the claimed ingredients, and any properties applicants achieved would be expected from the prior art references. In response to the argument of unexpected superior results in the instant specification, it is the examiner's position that the data in the specification regarding amounts of additional ingredients are not unexpected and taught by the cited references and cannot provide unexpected results and therefore cannot rebut prima facie obviousness. The examiner directs applicant's attention to MPEP 716.02 (a). "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness...of the claims at issue." In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Note that the comparative results in the specification does not 

Applicants argue that McDermott is similar to Aliano. It discloses at pars. 199-216 a laundry list of thickening agents which could optionally be added to its compositions, in an amount up to 50%. Like Aliano, its disclosure would not focus one of ordinary skill in the art to the specific amounts and/or types of silica required in the lipophilic silica element of the claimed invention. Nor would McDermott lead one of ordinary skill in the art to the other specific ingredients in specific amounts required by the present invention. Again, to assert otherwise is nothing more than hindsight. No disclosure can be identified which would lead one of ordinary skill in the art to the narrow ranges required by the claim, in particular the narrow lipophilic silica range leading to the improved properties discussed above, or any benefits associated with such ranges.

Applicants repeat the argument regarding McDermott as those for Aliano, therefore the examiner argument above are reiterated and maintained. 

Applicants argue that nothing in Yoo or Vatter compensates for the fatal deficiencies of the primary references, in particular as nothing in these references would lead one of ordinary skill in the art to the required amounts and types of silica compounds required by the present invention.

In response to this argument, it is argued that Yoo is no longer relied upon for rejecting the claims for the reasons set forth in this office action. Vatter is relied upon for teaching nylon-12 in amount of 1-2% as claimed. The reference satisfies the purpose for which they were applied. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611